DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 7/25/2022.
Claims 1-2, 4, 6-7, 9, 11, 13-14, and 16-19 have been amended.
Claims 5 and 12 have been cancelled.
Claims 20-21 are new claims that have been added.
Claims 1-4, 6-11, and 13-21 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 7/25/2022, with respect to claims 1-4, 6-11, and 13-19 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-11, and 13-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 11, and 18, the Examiner agrees with Applicant’s arguments that previous 35 U.S.C. 112(b) and prior art rejections have been overcome by Applicant’s amendments to the claims. The prior art does not disclose or suggest the claimed methods and communications device wherein the claimed time offset of an actual transmission time of a first synchronization signal burst set is sent/received as is claimed in addition to transmitting/receiving the claimed indication information indicating whether a plurality of antennas separately complete LBT during the sending of the SSBs of the first burst set or whether the SSBs of the first SS Burst Set are successfully sent. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2-3, 6-10, 13-17, and 19-21, the claims are allowed because they depend from allowable claims 1, 11, and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474